15 F.3d 1160
304 U.S.App.D.C. 429
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Josefa Fernandez DOPICO, Appellant.
No. 92-3167.
United States Court of Appeals, District of Columbia Circuit.
Jan. 10, 1994.

Before:  SILBERMAN, BUCKLEY and GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 14(c).  It is


2
ORDERED AND ADJUDGED that appellant's conviction be affirmed.  Appellant challenges the competency examination conducted pursuant to 18 U.S.C. Sec. 4241(b), but not the determination that she was competent to stand trial.  Because appellant failed to exercise her right to immediately appeal the competency evaluation order, the issue became moot upon conviction and sentence.   See United States v. Weissberger, 951 F.2d 392, 396 (D.C.Cir.1991).  Appellant also challenges the district court's refusal to admit certain documents as evidence in the criminal trial.  The district court possesses broad discretion when ruling on questions of relevance as they relate to admissibility of evidence.   See United States v. Shorter, 809 F.2d 54, 59 (D.C.Cir.), cert. denied, 484 U.S. 817 (1987).  The documents were not relevant to the crimes charged, nor did they bear on any potential defense to the charges.  In any event, failure to admit the documents did not prejudice appellant or substantially sway the judgment, thus, any possible error was harmless.   See United States v. Treadwell, 760 F.2d 327, 339 (D.C.Cir.1985), cert. denied, 474 U.S. 1064 (1986).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.